DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein creation by an impact force of deformation of the envelope into contact with the inner element, the inner element also  deforms providing an altered energy absorption profile based on the second initial pressure of the second working fluid” renders the claim indefinite because it is unclear where and/or how an impact force is being created or how it is providing an altered energy absorption profile based on the second initial pressure of the second working fluid. For the purpose of examination and as best understood the limitation is interpreted to mean that “wherein creation by an impact force of deformation of the envelope into contact with the inner element, the inner element also deforms providing an altered energy absorption profile based on the second initial pressure of the second working fluid” as a functional limitation which is adapted to provide for the claimed invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawney et al. (6402879—hereinafter, Tawney).

Regarding claim 5, Tawney discloses a unitary cell for impact energy dissipation (fig.19) comprising: an envelope (78, fig.19, col.16, lines 21-34) having a chamber containing (fig.20 shows the chamber formed by two outer layers 80, 82) a first working fluid (at 94 of fig.20); and an inner element contained within the chamber (at 98, fig.20) and having an inner chamber containing a second working fluid (at 98), the first working fluid having a first initial pressure and second working fluid haying a second initial pressure), the first initial pressure and the second initial pressure having a pressure differential (fig.22 shows chamber 146 with 35psi, chamber 148 with 25psi and chamber 150 with 15psi) adapted to provide an altered energy absorption profile (col.16, lines 34-65).

Regarding claims 6-7, Tawney discloses the unitary cell as defined in claim 5, wherein an initial pressure differential between the first initial pressure and the second initial pressure is between 5 psi and 300 psi (fig.22); wherein a bottom surface of the inner chamber is mounted to a bottom surface of the envelope (fig.22).

Regarding claims 17-19, Tawney discloses the unitary cell as defined in claim 5, further comprising a pressurization valve (pressure valve, col.12, lines 1-9) in one or both of the envelope and inner element for pressurizing or depressurizing the first or second working fluid; wherein further comprising a reservoir (fig.19 shows a reservoir chamber disposed in the heel section of the fig.19) in fluid communication with the chamber in the envelope; further comprising a reservoir (fig.19 shows a reservoir chamber disposed in the heel section of the fig.19) in fluid communication with the inner chamber in the inner element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tawney et al. (6402879—hereinafter, Tawney).

Regarding claim 8, Tawney does not discloses wherein the inner chamber in the inner element has a volume of 20% to 80% of the chamber volume. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different volume of each chamber in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 9, Tawney discloses the unitary cell as defined in claim 5, (fig.22 shows chamber 146 with 35psi, chamber 148 with 25psi and chamber 150 with 15psi); but does not disclose wherein the second initial pressure is higher than the first initial pressure and wherein creation by an impact force of a pressure in the first working fluid greater than the second working initial pressure of the second working thud, results in compression of the inner element to further absorb the impulse energy providing the altered energy absorption profile based on the higher initial pressure of the second working fluid.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that fig.22 shows each chamber has it own pressure to provide as the claimed invention. 
Regarding claim 10, Tawney discloses fig.22 shows chamber 146 with 35psi, chamber 148 with 25psi and chamber 150 with 15psi.  But does not disclose wherein creation by an impact force of deformation of the envelope into contact with the inner element, the inner element also deforms providing an altered energy absorption profile based on the second initial pressure of the second working fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that apparatus of Tawney is configured to provide as the claimed invention, since the claimed invention is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the structural limitations.

Regarding claim 20, Tawney discloses the inner element for depressurizing the first or second working fluid (pressure valve, col.12, lines 1-9).  But does not disclose comprising a relief vent in one or both of the envelope. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that at the valve location wherein a channel for air input into the chamber is configured to allow air relief from the chamber; furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a two ways valve, such modification would be considered design choice for making from a manual valve/one way valve to an automatic valve/two ways valve involves routine skill in the art.

 Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732